IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


LACKAWANNA COUNTY GOVERNMENT : No. 961 MAL 2015
STUDY COMMISSION,                  :
                                   :
               Petitioner          : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
                                   :
           v.                      :
                                   :
                                   :
THE SCRANTON TIMES, L.P. D/B/A THE :
TIMES TRIBUNE,                     :
                                   :
               Respondent          :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of March, 2016, the Petition for Allowance of Appeal is

DENIED.